DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/610,748. Claims 1-4 and 7-24 have been examined and fully considered.
Claims 1-4, 7, 10-12, 16, 19 and 21 have been amended.
Claims 5-6 are canceled.
Claims 23-24 are newly added.
Claims 1-4 and 7-24 are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see remarks, filed 06/15/2022, with respect to the independent claims 1, 18-19, 21, and 23-24 have been fully considered and are persuasive.  The claim objection and rejection of claims 1-4 and 7-24 under 35 U.S.C. § 101, 112(b) and 103 are withdrawn.
Claim Objections
Claim(s)19 are objected to because of the following informalities: Claim(s) 19 uses “if” in the claim language, however, it recommended to Also, “if” is objected within these claims because this condition does not occur.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation of “…by a majority of vote…”, of independent claims 1, 18-19 and 23-24 is unclear. the written description does not give enough support to tell uncertainty of its meaning.
	The claim features lacks structure within the description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 16 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4,  and 15-24 recites in limitation “a vehicle” renders the claims indefinite because it is unclear whether or not that “a vehicle” previously presented are same or not.
Claims 16-17 recites in limitation “a time” renders the claims indefinite because it is unclear whether or not that “a time” previously presented are same or not.
Claims 8-9, 15, 20 and 22 recites in limitation “a location” renders the claims indefinite because it is unclear whether or not that “a location” previously presented are same or not.
The term “a non-normal manner” in claim 4 is a relative term which renders the claim indefinite. The term “a non-normal manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “normal” in claims 16 and 24 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 24, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	All dependent claims are rejected as well based on its dependence of the independent of
claims 1, 19 and 21.
Possible Allowable Subject Matter
Claims 1, 18-19, 21 and 23-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4, 7-17, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to the independent claim 1, the claim features below are rendered to be
novel and non-obvious. In light of the prior art of record, either individually, in combination
and/or dependently on other prior art does not teach the claim features
	a comparison information storage portion configured to store information regarding the result of the comparison by the road information comparison portion in association with a location at which the road information is compared and an advancing direction of a vehicle, wherein the comparison information storage portion stores a method for changing the recognition by the external world recognition sensor in association with the location at which the road information is compared, when the road information comparison portion determines that the first road information and the second road information match each other and the third road information is different from the first road information and the second road information.
	With respect to the independent claim 18, the claim features below are rendered to be
novel and non-obvious. In light of the prior art of record, either individually, in combination
and/or dependently on other prior art does not teach the claim features
	wherein the comparison information storage portion stores a method for changing the recognition by the external world recognition sensor in association with the location at which the Page 7 of 16Application No. 16/610,748 Attorney Docket No. 110882.PC827US road information is compared, when the road information comparison portion determines that the first road information and the second road information match each other and the third road information is different from the first road information and the second road information.	
	With respect to the independent claim 19, the claim features below are rendered to be
novel and non-obvious. In light of the prior art of record, either individually, in combination
and/or dependently on other prior art does not teach the claim features
	storing information regarding the result of the comparison by the comparing the road information in association with a location at which the road information is compared and an advancing direction of a vehicle, wherein the storing information regarding the result of the comparison stores a method for changing the recognition by the external world recognition sensor in association with the location at which the road information is compared, if the comparing the road information determines that the first road information and the second road information match each other and the third road information is different from the first road information and the second road information.
	With respect to the independent claim 21, the claim features below are rendered to be
novel and non-obvious. In light of the prior art of record, either individually, in combination
and/or dependently on other prior art does not teach the claim features
	a comparison information storage portion configured to store information regarding the result of the comparison by the road information comparison portion in association with a location at which the road information is compared and an advancing direction of a vehicle, wherein the comparison information storage portion stores a method for changing the recognition by the external world recognition sensor in association with the location at which the road information is compared, when the road information comparison portion determines that the first road information and the second road information match each other and the third road information is different from the first road information and the second road information.
	With respect to the independent claim 23, the claim features below are rendered to be
novel and non-obvious. In light of the prior art of record, either individually, in combination
and/or dependently on other prior art does not teach the claim features
	wherein the road information comparison portion compares the first road information, the second road information, and the third road information at a time when the second road information is acquired, and wherein the road information comparison portion sets a forward gazing time according to a driving characteristic of a driver, and compares the second road information acquired at a predetermined time, and the first road information and the third road information at a location that a vehicle reaches when the forward gazing time has elapsed since the predetermined time.
	With respect to the independent claim 24, the claim features below are rendered to be
novel and non-obvious. In light of the prior art of record, either individually, in combination
and/or dependently on other prior art does not teach the claim features
	wherein the road information comparison portion compares the first road information, the second road information, and the third road information again while retrospectively focusing on a past earlier than during normal running as a time at which the first road information should be acquired, when the driver intervenes in steering during autonomous driving of a vehicle and there is a branch, a junction, or the like near a running location.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663